DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following Species is required under 35 U.S.C. 121 as the application contains claims directed to the following patentably distinct Species:
A semiconductor device, as described in (Fig 1-3). 
A semiconductor device, as described in (Fig 4).
A semiconductor device, as described in (Fig 5).
A semiconductor device, as described in (Fig 6).
A semiconductor device, as described in (Fig 7). 
A semiconductor device, as described in (Fig 8). 

The species of different structure, Species M.I-M.VI, as claimed are independent or distinct because they have been disclosed in separate Figures and different Embodiments, and are characterized by mutually exclusive characteristics as follows:
Regarding Species M.I - M.VI, mutually exclusive features of “The semiconductor device 1 includes a semiconductor part 10 of an n-type conductivity, an anode electrode 20, a cathode electrode 30, and a p-type semiconductor layer 40. The anode electrode 20 is provided on a front surface of the semiconductor part 10 and the cathode electrode 30 is provided on a back surface10 of the semiconductor part 10. The semiconductor part 10 is, for example, silicon. The p-type semiconductor layer 40 is, for (Fig 1) ", in Species M.I, and, features of “The semiconductor devices 2A and 2B each include a p-type semiconductor layer 40a and an n-type semiconductor layer 40b. The p-type semiconductor layer 40a and the n-type5 semiconductor layer 40b are provided in the trench FT. The p-type semiconductor layer 40a and the n-type semiconductor layer 40b are electrically isolated from the semiconductor part 10 by the insulating layer 41”, as described in (Fig 4)", in Species M.II and, features of “The semiconductor devices 3A and 3B each include a p-type semiconductor layer 40a, an n-type semiconductor layer25 40b, and an n-type semiconductor layer 40c. The p-type semiconductor layer 40a, the n-type semiconductor layer 40b and the n-type semiconductor layer 40c are provided in the trench FT. The p-type semiconductor layer 40a, the n-type semiconductor layer 40b and the n-type semiconductor layer 40c are electrically30 isolated from the semiconductor part 10 by the insulating layer 41”, as described in (Fig 5) ", in Species M.III, and, features of “The semiconductor devices 4A and 4B each include the p-type semiconductor layer 40a and the n-type semiconductor layer 40b. The p-type semiconductor layer 40a and the n-type35 semiconductor layer 40b are provided in the trench FT. The p-type semiconductor layer 40a and the n-type semiconductor layer 40b are electrically isolated from the semiconductor part 10 by the insulating layer 41”, as described in (Fig 6)", in Species M.IV,  and as features of “ The semiconductor devices 5A and 5B each include the p-type semiconductor layer 40a, the n-type semiconductor layer 40b, and the n-type semiconductor layer 40c. The p-type semiconductor layer 40a, the n-type semiconductor layer 40b, and the n-type semiconductor layer 40c are provided in the trench15 FT. The p-type semiconductor layer 40a, the n-type (Fig 7) ", in Species M.V, and, features of “the p-type semiconductor layer 40a is provided between the anode electrode 20 and the n-type semiconductor layer 40b. The n-type semiconductor layer 40b10 has a width in the X-direction, and the width of the n-type semiconductor layer 40b is narrower than the width of the p-type semiconductor layer 40a in the X-direction. The p-type semiconductor layer 40a has the upper end on the side of the anode electrode 20 and the lower end on the side15 of the n-type semiconductor layer 40b.”, as described in  (Fig 8)", in Species M.VI.    Therefore, the Species M.I - M.VI, are independent or distinct, reciting mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above- § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species MPEP § 809.02(a).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898